

CONSULTING AGREEMENT

 
This Consulting Agreement ("Agreement") is entered into as of November 30, 2011
by and between DALE E. PARKER ("Consultant”) and ENER1, INC., a Florida
corporation (“Company”), with respect to the following facts:


RECITALS


A.           Consultant has represented to Company that Consultant is an expert
in the field of consultancy for which Consultant is being retained.


B.           Company desires to obtain the consulting services of Consultant,
and Consultant desires to provide such services, subject to the terms and
conditions set forth herein.


NOW, THEREFORE, the parties do hereby agree as follows:


1.           Consulting Services.  Consultant is hereby retained to serve as
Interim Chief Financial Officer to Company to provide consulting services as
requested by the Company from time to time.  Consultant will provide services at
such location as Consultant and Company agree for a term commencing on November
14, 2011 and continuing for a period to be determined by the Company (the
“Term”), except if (a) the Company consummates an agreement to an out-of- court
restructuring of the Company's business or balance sheet pursuant to a
definitive agreement to which the Company is a party; or (b) the Company files a
case under Chapter 11 of Title 11, United States Code, 11 U.S.C. §§ 101 et seq.,
then the Term shall be for a period not less than 90 days after confirmation of
any plan of reorganization of the Company.  Specifically, Consultant will be
expected to perform the following services:


 
·
Provide assistance with managing and refining forecasts.

 
·
Assist with cash flow management and projections.

 
·
Provide assistance with the preparation for financial restructuring.

 
·
Assist with the preparation of financial statements and supporting schedules.

 
·
Advise on financial management structure and skills required to support
functions as Interim Management.



 
·
Serve as the company’s Chief Financial Officer.

 
·
The services performed during this period will consist of the regular
responsibilities of these positions.

 
·
Additional services will be performed as related to the restructuring of the
Company.



In addition to the specific services listed above, Consultant will participate,
at the Company’s request and to the extent appropriate, in meetings and
discussions with the Company, the bank group, other creditor constituencies, and
with their respective professionals.

 
Page 1 of 7

--------------------------------------------------------------------------------

 
 

2.           Consulting Fees. In consideration of Consultant's services to be
rendered hereunder, the Company shall pay Consultant the sum of $31,250.00 per
month (the “Fee”) during the Term.  Consultant shall receive the Fee, in
accordance with the Company’s normal payment practices, upon receipt of
bi-weekly invoices from the Consultant for such Services.
In addition, the Company (i) shall pay Consultant $25,000.00 on the date of
consummation of this Agreement and (ii) shall pay Consultant $100,000.00 (a) on
the date of consummation of an agreement to an out-of- court restructuring of
the Company's business or balance sheet pursuant to a definitive agreement to
which the Company is a party; or (b) the date of confirmation of any plan of
reorganization of the Company under Chapter 11 of Title 11, United States Code,
11 U.S.C. §§ 101 et seq.; and such amounts shall be paid out in a lump sum at a
mutually agreed upon payment date, provided that such payment date shall not be
later than 15 calendar days after the events in clauses (i) or (ii).
 
3.           Confidentiality. Consultant acknowledges that in performing this
Agreement, Consultant will comply with the Nondisclosure and Inventions
Agreement between the Executive and the Company attached hereto as Exhibit A (as
amended, the “Inventions Agreement”), the Confidentiality Agreement between the
Executive and the Company attached hereto as Exhibit B (as amended, the
“Confidentiality Agreement”) and the covenants set forth in Section 4 of this
Agreement  collectively with the Inventions Agreement and the Confidentiality
Agreement, the “Restrictive Covenants”).


4.           Covenants.
 
(a)           Litigation and Regulatory Cooperation. During and after the Term,
the Consultant shall reasonably cooperate at no out of pocket expense with the
Company and all of its subsidiaries and affiliates (including its and their
outside counsel) in connection with the contemplation, prosecution and defense
of all phases of existing, past and future claims or actions which relate to
events or occurrences that transpired while the Consultant was employed by the
Company. The Consultant’s cooperation as identified above in connection with
such claims or actions shall include, but not be limited to, being available to
meet with counsel to prepare for discovery or trial and to act as a witness on
behalf of the Company at mutually convenient times. During and after the Term,
the Consultant also shall reasonably cooperate at no out of pocket expense with
the Company in connection with any investigation or review of any federal, state
or local regulatory authority as any such investigation or review relates to
events or occurrences that transpired while the Consultant was employed by the
Company. The Company shall reimburse the Consultant for any and all
out-of-pocket expenses that are incurred in connection with the Consultant’s
performance of obligations pursuant to this Section 4(a) after receipt of
documentation evidencing such expenditure(s).
 
(b)           Disparagement. During and after the Term for a period of 30
months, the parties hereunder agree not to make any disparaging statements
concerning the other or any of their respective subsidiaries, assigns, spouses,
heirs, companies, affiliates or current or former officers, directors,
shareholders, employees or agents (collectively, “Non-Disparagement Parties”).
The parties further agree not to take any actions or conduct themselves in any
way that would reasonably be expected to affect adversely the reputation or good
will of the other party or any of their respective Non-Disparagement Parties.
The parties further agree that neither of them shall voluntarily provide
information to or otherwise cooperate with any other individual or other entity
that is contemplating or pursuing litigation against any of the other party or
any of their respective Non-Disparagement Parties; provided, however, that any
party may participate in or otherwise assist in any investigation or inquiry
conducted by the EEOC, SEC or any other applicable government agency or any
litigation or proceeding between them. These non-disparagement obligations shall
not in any way affect the parties’ obligation to testify truthfully in any legal
proceeding.

 
Page 2 of 7

--------------------------------------------------------------------------------

 
 
(c)           Non-Competition and Non-Solicitation. In order to protect the
confidential information, business, and goodwill of the Company, and due to the
special, unique and extraordinary services provided by the Consultant, the
Consultant agrees that, during the Term, and for a period of three (3) months
after the Term, the Consultant will not, on behalf of any person or entity other
than the Company, directly or indirectly:
 
i)           in a competitive capacity and in or from the geographic area in
which the Company operates, own, manage, control, finance, operate or
participate in the ownership, management or operation of, or act as an agent,
consultant, or be employed with, any business engaged in the development,
production, marketing, sale or servicing of rechargeable, lithium-ion batteries
and/or battery systems for energy storage (the “Competitive Business”);
provided, however, after the Date of Termination the Consultant may be employed
by or serve on the board of directors of any entity who engages in the
Competitive Business as long as (A) the revenue generated by the entity and
related to the Competitive Business is less than 5% of the total revenue of such
entity and (B) the Consultant has no involvement in such entity’s Competitive
Business. The Consultant further agrees that the Consultant will not assist in
the research and development of products where such research and development
would be aided by the confidential information learned in the course of the
Consultant’s engagement with the Company or which compete with those products or
services of the Competitive Business;
 
ii)           provide or offer to provide products or services that compete with
the Company’s products or services of the Competitive Business to: (A) any
customer of the Company; (B) any customer of the Company with whom the
Consultant has had contact in furtherance of the provision of or the offer to
provide Company products or services or over which the Consultant has had
responsibility during the Term; (C) any prospective customer with whom the
Consultant has had contact (either directly or indirectly) in furtherance of the
provision of or the offer to provide Company products or services or over which
the Consultant had responsibility during the Term; or (D) any customer or
prospective customer about whom the Consultant has obtained confidential
information; (iii) request or advise any customer of the Company, or any person
or entity having business dealings with the Company, to withdraw, curtail, or
cease such business with the Company; or (iv) encourage, solicit, induce, or
attempt to encourage, solicit or induce any other current employee, agent or
representative of the Company to leave his/her employment (or terminate his/her
relationship) with the Company or hire or attempt to hire for any competitor or
other person, in a competitive or any other business, any person who is a
current employee, agent or representative of the Company at such time (or who
was an employee, agent or representative of the Company at any time within the
preceding 180 days).
 
 
Page 3 of 7

--------------------------------------------------------------------------------

 
 
The parties expressly agree that the terms of this Section 4(d) are reasonable,
enforceable, and necessary to protect the Company’s interests and to prevent
unfair competition by the Consultant. The parties further agree that the
restricted period of time set forth herein (i.e., six (6) months) is a material
term of this Agreement and that the Company is entitled to the Consultant’s
compliance with these terms during that full period of time. Therefore, the
Consultant agrees that the restricted period of time will be tolled during any
period of noncompliance and that if the Company is required to seek injunctive
relief or other relief, the restricted period of time set forth herein will not
commence until the Consultant is in compliance with this Section 4(d). The
Consultant also agrees that this Section 4 (d) does not affect the Consultant’s
ability to earn a livelihood.
 
(d)           Return of Property. As soon as possible in connection with any
termination of the Consultant’s services under this Agreement, the Consultant
shall return to the Company all Company property, including, without limitation,
computer equipment, software, keys and access cards, credit cards, files and any
documents (including computerized data and any copies made of computer data or
software) containing information concerning the Company, its business or its
business relationships (in the latter two cases, actual or prospective). The
Consultant shall also commit to deleting and finally purging, to the extent
possible, any duplicates of files or documents that may contain Company
information from any computer or other device that remains the Consultant’s
property after any Date of Termination.
 
(e)           Injunction. The Consultant agrees that it would be difficult to
measure any damages caused to the Company which might result from any breach by
the Consultant of the Consultant’s obligations under this Section 4, and that in
any event money damages would be an inadequate remedy for any such breach.
Accordingly, the Consultant agrees that if the Consultant breaches, or proposes
to breach, any provision of this Agreement, the Company shall be entitled, in
addition to all other remedies that it may have, to an injunction or other
appropriate equitable relief to restrain any such breach.
 
(f)           Survival. Notwithstanding anything herein to the contrary, this
Section 4 shall survive indefinitely the termination of the Consultant’s
engagement and/or the termination or expiration of this Agreement.
 
 
Page 4 of 7

--------------------------------------------------------------------------------

 
 
5.           Ownership of Work.
 
(a)           Consultant  covenants and agrees that all information including,
without limitation, Confidential Information and trade secrets developed or
discovered by Consultant in connection with the performance of his duties
hereunder shall remain the sole and exclusive property of the Company, and
Consultant hereby assigns to the Company all of his right, title and interest in
and to the same.
 
(b)           All business ideas, concepts, inventions, improvements and
developments made or conceived by Consultant, either solely or in collaboration
with others, during the period of Consultant’s Consulting Agreement hereunder
and relating to the business of the Company or to any business or product the
Company is considering entering or developing, shall become and remain the
exclusive property of the Company, its successors and assigns. Consultant will
promptly disclose in writing to the Company all such ideas, concepts,
inventions, improvements and developments, and will cooperate fully in
confirming, protecting and obtaining legal protection of the Company’s ownership
rights.
 
6.           Independent Contractor.
 
(a)           Nothing in this Agreement is intended, and nothing in this
Agreement shall be construed, at any time to create the relationship of employer
and employee, or principal and agent, between Company and Consultant. Consultant
shall be an independent contractor at all times during the term of this
Agreement.  Consultant shall be free to exercise Consultant’s own initiative,
judgment and discretion as to how best to perform Consultant’s duties under this
Agreement, and Consultant shall have discretion as to Consultant’s working
methods, hours and means of operation.  Company shall not direct or control
Consultant with respect to such matters.
 
(b)           Consultant understands and agrees that:  (i) Consultant shall not
be, and shall not be treated as, an employee of the Company for any purpose,
including, without limitation, the Federal Insurance Contributions Act, the
Social Security Act, any unemployment statute, income tax withholding and other
applicable Laws (including, without limitation, those pertaining to workers'
compensation, unemployment compensation and state income tax withholding); (ii)
Consultant is solely responsible for and will pay directly all federal, state
and local taxes imposed on Consultant in connection with performance under this
Agreement; and (iii) Consultant shall not be entitled to receive any benefits
provided by Company or any affiliate of Company to employees of Company or any
affiliate of Company, notwithstanding any re-characterization of Consultant’s
Consulting Agreement status by any government agency or court.
 
(c)           Consultant shall not have the authority to bind Company or any of
its affiliates to any contract or other obligation, except to the extent such
authority is expressly granted to Consultant by Company in a separate written
instrument.
 
 
Page 5 of 7

--------------------------------------------------------------------------------

 

7.           No Conflicts.  Consultant represents and warrants to Company that
neither the execution by Consultant of this Agreement or performance hereunder
will violate or conflict with any agreement to which Consultant is a party or is
bound.  Consultant shall not disclose to Company any confidential or proprietary
information of any third party which is subject to an obligation of
confidentiality.
 
8.           Remedies Upon Breach.  In the event of any breach of this Agreement
by Consultant, Company shall be entitled, if it so elects, to institute and
prosecute proceedings in any court of competent jurisdiction, either in law or
in equity, to enjoin Consultant from violating any of the terms of this
Agreement, to enforce the specific performance by Consultant of any of the terms
of this Agreement, and to obtain damages, or any such remedy; and nothing herein
contained shall be construed to prevent such remedy or combination of remedies
as Company may elect to invoke.  The failure of Company to promptly institute
legal action upon any breach of this Agreement shall not constitute a waiver of
that or any other breach hereof.
 
9.           Settlement and Arbitration of Disputes.  Any controversy or claim
arising out of or relating to this Agreement or the breach thereof shall be
settled exclusively by arbitration in accordance with the laws of the State of
New York by three arbitrators, one of whom shall be appointed by the Company,
one by the Consultant and the third by the first two arbitrators.  If the first
two arbitrators cannot agree on the appointment of a third arbitrator, then the
third arbitrator shall be appointed by the American Arbitration Association in
New York, New York.  Such arbitration shall be conducted in New York, New York
in accordance with the Employment Dispute Resolutions Rules of the American
Arbitration Association, except with respect to the selection of arbitrations
which shall be as provided in this Section 9.  Judgment upon the award rendered
by the arbitrators may be entered in any court having jurisdiction
thereof.  This Section 9 shall be specifically enforceable.  Notwithstanding the
foregoing, this Section 9 shall not preclude either party from pursuing a court
action for the sole purpose of obtaining a temporary restraining order or a
preliminary injunction in circumstances in which such relief is appropriate;
provided that any other relief shall be pursued through an arbitration
proceeding pursuant to this Section 9.
 
10.         Consent to Jurisdiction. To the extent that any court action is
permitted consistent with or to enforce the terms of Section 8 or any other
provision of this Agreement, the parties hereby consent to and designate the
jurisdiction and venue of New York, New York as being proper and appropriate
(“New York Courts”).  Accordingly, with respect to any such court action, the
Executive (a) submits to the personal jurisdiction of such courts; (b) consents
to service of process; (c) waives, and agrees not to plead or to make, any claim
that any such action or proceeding brought in New York Courts has been brought
in an improper or inconvenient forum; and (d) waives any other requirement
(whether imposed by statute, rule of court, or otherwise) with respect to
personal jurisdiction or service of process.
 
11.         Miscellaneous.
 
(a)           Governing Law. This is a New York contract and shall be construed
under and be governed in all respects by the laws of the State of New York,
without giving effect to the conflict of laws principles of such State.  With
respect to any disputes concerning federal law, such disputes shall be
determined in accordance with the law as it would be interpreted and applied by
the United States Court of Appeals for the Second Circuit.

 
Page 6 of 7

--------------------------------------------------------------------------------

 
 
(b)           Amendments.  No amendment or modification of the terms or
conditions of this Agreement shall be valid unless in writing and signed by the
parties hereto.  Email correspondence does not constitute a writing for purposes
of this provision.
 
(c)           Successors and Assigns.  The rights and obligations of Company
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of Company.  Consultant shall not be entitled to assign
any of Consultant's rights or obligations under this Agreement.
 
(d)           Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the engagement of Consultant by Company.
 
(e)           Survival.  Consultant's obligations under paragraphs 3, 4, 5 and 6
shall survive the termination of this Agreement and the consulting services
provided hereunder.
 
IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.
 

 
ENER1
       
By:
         
Title:
         
Dated:
           
DALE E. PARKER
     
Dated:
 

 

 
Page 7 of 7

--------------------------------------------------------------------------------

 
